DETAILED ACTION
	This Action is in response to Applicant’s arguments filed on 1/19/2022. Claims 1-20 are still pending in the present application. This Action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-9, 11-14, and 16-19 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (U.S. Patent Application Publication No. 2020/0229054)

 	Referring to Claim 1, Lee discloses a method performed by a terminal in a wireless communication system (par 184, wireless device), the method comprising: receiving, from a source cell, a radio resource control (RRC) message including a configuration for a conditional handover (CHO), wherein the configuration for the CHO includes an execution condition associated with a candidate target cell (par 184, mobility command of target cells; par 185, parameters for mobility to target cell, triggering conditions, RRC; par 181, from source cell), the execution condition including a first measurement identity (ID) and a second measurement ID (pars 184-190, mobility commands - triggering conditions, first and second index/ configuration identity); identifying whether a first triggering condition corresponding to the first measurement ID 
 	Referring to Claim 2 as applied to Claim 1 above, Lee discloses the method, wherein the first measurement ID corresponds to a first reporting configuration associated with the first triggering condition and the second measurement ID corresponds to a second reporting configuration associated with the second triggering condition (pars 184-190, index - configuration identity).  
 	Referring to Claim 3 as applied to Claim 2 above, Lee discloses the method, wherein the first reporting configuration includes information on a first trigger quantity for the first triggering condition and the second reporting configuration includes information on a second trigger quantity for the second triggering condition, and wherein each of the first trigger quantity and the second trigger quantity is one of a reference signals received power (RSRP), a reference signal received quality (RSRQ) or a signal-to-interference-plus-noise ratio (SINR) (pars 184-190, index/configuration identity - measurements, RSRP, RSRQ, signal quality).
	Referring to Claim 4 as applied to Claim 3 above, Lee discloses the method, wherein the first trigger quantity and the second trigger quantity are different from each other (par 190, different measurement; Also, par 185, updated), and wherein a reference signal type associated with the first report configuration and a reference signal type associated with the second report configuration are same (par 190, signal from same wireless device to candidate target cell).  
Claim 6, Lee discloses a method performed by a source cell in a wireless communication system, the method comprising: transmitting, to a terminal, a radio resource control (RRC) message including a configuration for a conditional handover (CHO), wherein the configuration for the CHO includes an execution condition associated with a candidate target cell (par 184, mobility command of target cells; par 185, parameters for mobility to target cell, triggering conditions, RRC; par 181, from source cell), the execution condition including a first measurement identity (ID) and a second measurement ID (pars 184-190, mobility commands - triggering conditions, first and second index/ configuration identity); wherein the CHO is executed to the candidate target cell based on the configuration for the CHO, in case that both of a first triggering condition corresponding to the first measurement ID and a second triggering condition corresponding to the second measurement ID are fulfilled for the candidate target cell (pars 189-191, condition satisfied, handover command).  
 	Referring to Claim 7 as applied to Claim 6 above, Lee discloses the method, wherein the first measurement ID corresponds to a first reporting configuration associated with the first triggering condition and the second measurement ID corresponds to a second reporting configuration associated with the second triggering condition (pars 184-190, index - configuration identity).  
 	Referring to Claim 8 as applied to Claim 7 above, Lee discloses the method, wherein the first reporting configuration includes information on a first trigger quantity for the first triggering condition and the second reporting configuration includes information on a second trigger quantity for the second triggering condition, and wherein each of the first trigger quantity and the second trigger quantity is one of a reference signals 
 	Referring to Claim 9 as applied to Claim 8 above, Lee discloses the method, wherein the first trigger quantity and the second trigger quantity are different from each other (par 190, different measurement; Also, par 185, updated), and wherein a reference signal type associated with the first report configuration and a reference signal type associated with the second report configuration are same (par 190, signal from same wireless device to candidate target cell).  
	Referring to Claim 11, Lee discloses a terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to  (par 184, wireless device): receive, from a source cell, a radio resource control (RRC) message including a configuration for a conditional handover (CHO), wherein the configuration for the CHO includes an execution condition associated with a candidate target cell (par 184, mobility command of target cells; par 185, parameters for mobility to target cell, triggering conditions, RRC; par 181, from source cell), the execution condition including a first measurement identity (ID) and a second measurement ID (pars 184-190, mobility commands - triggering conditions, first and second index/ configuration identity); identify whether a first triggering condition corresponding to the first measurement ID and a second triggering condition corresponding to the second measurement ID are fulfilled for the candidate target cell (pars 189-191, condition satisfied); and execute the CHO to 
 	Referring to Claim 12 as applied to Claim 11 above, Lee discloses the terminal, wherein the first measurement ID corresponds to a first reporting configuration associated with the first triggering condition and the second measurement ID corresponds to a second reporting configuration associated with the second triggering condition (pars 184-190, index - configuration identity).  
 	Referring to Claim 13 as applied to Claim 12 above, Lee discloses the terminal, 
wherein the first reporting configuration includes information on a first trigger quantity for the first triggering condition and the second reporting configuration includes information on a second trigger quantity for the second triggering condition, and wherein each of the first trigger quantity and the second trigger quantity is one of a reference signals received power (RSRP), a reference signal received quality (RSRQ) or a signal-to-interference-plus-noise ratio (SINR) (pars 184-190, index/configuration identity - measurements, RSRP, RSRQ, signal quality).
 	Referring to Claim 14 as applied to Claim 13 above, Lee discloses the terminal, wherein the first trigger quantity and the second trigger quantity are different from each other (par 190, different measurement; Also, par 185, updated), and wherein a reference signal type associated with the first report configuration and a reference signal type associated with the second report configuration are same (par 190, signal from same wireless device to candidate target cell).  
	Referring to Claim 16, Lee discloses a source cell in a wireless communication system, the source cell comprising: a transceiver configured to transmit and receive a 
 	Referring to Claim 17 as applied to Claim 16 above, Lee discloses the source cell,- 46 -0203-2698 (WI-202001-004-1-US0, YPF202003-0027/US) wherein the first measurement ID corresponds to a first reporting configuration associated with the first triggering condition and the second measurement ID corresponds to a second reporting configuration associated with the second triggering condition (pars 184-190, index - configuration identity).  .  
 	Referring to Claim 18 as applied to Claim 17 above, Lee discloses the source cell, wherein the first reporting configuration includes information on a first trigger quantity for the first triggering condition and the second reporting configuration includes information on a second trigger quantity for the second triggering condition, and wherein each of the first trigger quantity and the second trigger quantity is one of a reference 
 	Referring to Claim 19 as applied to Claim 18 above, Lee discloses the source cell, wherein the first trigger quantity and the second trigger quantity are different from each other (par 190, different measurement; Also, par 185, updated), and wherein a reference signal type associated with the first report configuration and a reference signal type associated with the second report configuration are same (par 190, signal from same wireless device to candidate target cell).  
	 			Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2020/0229054) in view of Kadiri et al. (U.S. Patent Application Publication No. 2020/0022035)

	Referring to Claim 5 as applied to Claim 1 above, Lee discloses the method (pars 184-190). 
However, Lee do not disclose transmitting, to a source cell, capability information of a terminal, wherein the execution condition is determined based on the capability information.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting, to a source cell, capability information of a terminal, wherein the execution condition is determined based on the capability information, as taught by Kadiri et al., in the method of Lee, for the purpose of performing a conditional handover (Kadiri et al., Abstract).
 	Referring to Claim 10 as applied to Claim 6 above, Lee discloses the method (pars 184-190). 
However, Lee do not disclose receiving, from a terminal, capability information of the terminal, wherein the execution condition is determined based on the capability information.
In the same field of endeavor, Kadiri et al. disclose receiving, from a terminal, capability information of the terminal, wherein the execution condition is determined based on the capability information (pars 52-54, capability information, handover indication/conditions).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving, from a terminal, capability information of the terminal, wherein the execution condition is determined based on the capability information, as taught by Kadiri et al., in the method of Lee, for the purpose of performing a conditional handover (Kadiri et al., Abstract).
Claim 15 as applied to Claim 11 above, Lee discloses the terminal (pars 184-190). 
However, Lee do not disclose transmit, to a source cell, capability information of a terminal, and wherein execution condition is determined based on the capability information.
In the same field of endeavor, Kadiri et al. discloses transmit, to a source cell, capability information of a terminal, and wherein execution condition is determined based on the capability information (pars 52-54, capability information, handover indication/conditions).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmit, to a source cell, capability information of a terminal, and wherein execution condition is determined based on the capability information, as taught by Kadiri et al., in the terminal of Lee, for the purpose of performing a conditional handover (Kadiri et al., Abstract).
 	Referring to Claim 20 as applied to Claim 16 above, Lee discloses the source cell (pars 181-190). 
However, Lee do not disclose receive, from a terminal, capability information of the terminal, and wherein execution condition is determined based on the capability information.
In the same field of endeavor, Kadiri et al. discloses receive, from a terminal, capability information of the terminal, and wherein execution condition is determined based on the capability information (pars 52-54, capability information, handover indication/conditions).

 			Response to Arguments 	
 	Applicant's arguments filed 1/19/2022 have been fully considered but are not persuasive. Applicant argues on page 11 that Lee does not disclose first and second measurement identities, and on page 12 that first and second triggering conditions corresponding to the IDs are not disclosed. Examiner respectfully disagrees. Lee, in pars 184-186, discloses message with mobility commands which are related to multiple index/identity. Pars 187 and 194 further disclose conditions/triggers being satisfied for the indexes to satisfy target cell selection (multiple target cells meet condition) and then handover.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642